[DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     APRIL 17, 2008
                                                  THOMAS K. KAHN
                            No. 07-14765
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 06-00287-CV-J-32-MCR

RONNIE JONES,

                                                  Plaintiff-Appellant,

                                  versus

NASSAU COUNTY CORRECTIONAL OFFICERS,
J. STOUT,
Correctional Officer,
OFC. ORR,
Correctional Officer,
W. WILSON,
Correctional Officer,
OFC. LEE,
Correctional Officer,

                                              Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (April 17, 2008)
Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Ronnie Jones, a state prisoner, appeals pro se the summary judgment in

favor of Nassau County Correctional Officers Stout, Orr, Wilson, and Lee and

against Jones’s complaint that the officers violated his civil rights under the Eighth

and Fourteenth Amendments. 42 U.S.C. § 1983. The district court ruled that

Jones failed to exhaust available administrative remedies under the Prison

Litigation Reform Act. 42 U.S.C. § 1997e(a). We affirm.

      Under section 1997e(a), “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title . . . by a prisoner confined in any jail,

prison, or correctional facility until such administrative remedies as are available

are exhausted.” This requirement of exhaustion is mandatory. Johnson v.

Meadows, 418 F.3d 1152, 1155 (11th Cir. 2005). We review de novo the

interpretation of this provision. Id.

      The record establishes that the jail provided an administrative grievance

procedure, and Jones failed to comply with that procedure. Under the three-step

procedure, the inmate was required to notify the supervising sergeant of any

grievance and, if the matter was not resolved or the inmate was dissatisfied with

the outcome, the inmate could appeal to the lieutenant and then to the captain of



                                            2
the jail. Captain Sidney Buck recalled that Jones had become combative with

officers when he received a uniform and was placed in administrative confinement.

Both Buck and the sergeant in charge, Nolan Chancey, filed affidavits stating that

Jones had not orally complained or filed a written grievance after the incident.

      The district court was correct to enter summary judgment in favor of the

officers. Jones produced no evidence that he followed the grievance procedure.

Although Jones alleges that the Nassau County Jail does not have an adequate

grievance procedure, the alleged inadequacy of the procedure does not excuse his

failure to comply with it at all. See Higginbottom v. Carter, 223 F.3d 1259, 1261

(11th Cir. 2000).

      The summary judgment in favor of the Nassau County officers is

AFFIRMED.




                                          3